Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1 and 18-20 amended; No claims added; claim 9 canceled. Claims 1-8 and 10-20 are subject to examination.
Acknowledgement is made to the Applicant’s amendment to claim 18 to obviate the previous objection. The previous objection to claim 18 is hereby withdrawn.   

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEDBO et al. (MEDBO hereafter) (US 20190260406 A1) in view of NIEMELA (NIEMELA hereafter) (US 20140349568 A1).

Regarding claim 1, MEDBO teaches, A non-transitory computer-accessible medium having stored thereon computer-executable instructions for determining at least one degradation of at least one wireless link (MEDBO; As blocking objects may reduce the performance of the wireless communication network, e.g. due to delaying transmissions, embodiments herein provide a manner of detecting a blocking object, illustrated as a building in FIG. 2, early and thereby enable triggering of a signal process to deal with upcoming blocking objects, Par. 0031), wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: 
periodically determining a wireless channel quality of the at least one wireless link (MEDBO; The signal strength sampled each 5 ms, Par. 0050) between a sender and a receiver (MEDBO; the wireless device 10 measures the path loss, from the measured strength or complex amplitude, of one or more signals over the signal path to the radio network node 12, Par. 0039); 
recording at least one history of the wireless channel quality (MEDBO; The receiving device may e.g. measure a signal strength or quality over a time interval forming the signal pattern over a time interval. For example, measure Reference signal Received Power (RSRP), Par. 0039; The memory comprises one or more units to be used to store data on … signal strengths … signal patterns, Par. 0075); 
(MEDBO; the ripple pattern, over time, of e.g. a path loss in measured and physical properties caused by a nearby blocking edge is identified by comparing or matching the signal pattern with a stored signal pattern, Par. 0031; Approaching the shadowed area downstream the object, i.e. entering the "blocking area" behind the object, your physical measure, typical received signal strength or path loss, will demonstrate an oscillation with increasing amplitude, Par. 0009); and 
determining the at least one degradation based on the presence of the plurality of diffractive pulses (MEDBO; In case the signal pattern matches the stored signal pattern, the receiving device determines that an object will block the signal path between the receiving device and the transmitting device, Par. 0045).  
MEDBO fails to explicitly teach,
determining using a state-machine to determine at least one of (i) a rising edge in at least one of the diffractive pulses, or (ii) a falling edge in at least one of the diffractive pulses.
	However, in the same field of endeavor, NIEMELA teaches,
	determining using a state-machine (FIG. 7) to determine at least one of (i) a rising edge in at least one of the diffractive pulses, or (ii) a falling edge in at least one of the diffractive pulses (NIEMELA; The measurement data may comprise uplink and/or downlink signal strength metrics … a rising edge in the signal strength metrics. The rising edge may indicate that the signal strength increases significantly, and this may be indication of a start of jamming, Par. 0052).  
MEDBO to include the use of slope as taught by NIEMELA in order to detect how rapidly and to which level the signal strength metric may rise in order to trigger the detection of the rising edge (NIEMELA; Par. 0052).

Regarding claim 2, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 1, wherein the wireless channel is in a beam- forming direction (MEDBO; It should be noted that a service area may be denoted as cell, beam, beam group or similar to define an area of radio coverage, Par. 0030).  

Regarding claim 3, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 1, wherein the at least one degradation is an impending degradation (MEDBO; The strength or complex amplitude indicates a path loss of the signal path … The receiving device then determines, when the signal pattern matches the stored signal pattern that an object will, is expected to block, or predicted to block the signal path between the receiving device and the transmitting device, Par. 0031; Pattern recognition is used herein to detect when a wireless device is approaching the shadowed region behind a blocking object or approaching an object that will block the signal path, Par. 0016).  

Regarding claim 4, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 1, wherein the computer arrangement is configured to determine the wireless (MEDBO; The receiving device may e.g. measure a signal strength or quality over a time interval forming the signal pattern over a time interval. For example, measure Reference signal Received Power (RSRP), Par. 0039).  

Regarding claim 6, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 1, wherein the computer arrangement is configured to determine the wireless channel quality in at least one of a time domain (MEDBO; The receiving device may e.g. measure a signal strength or quality over a time interval forming the signal pattern over a time interval. For example, measure Reference signal Received Power (RSRP), Par. 0039) or a frequency domain.  

Regarding claim 11, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 1, wherein the determination of the at least one degradation includes a prediction of the at least one degradation (MEDBO; the receiving device determines that an object will block the signal path between the receiving device and the transmitting device. This is also referred to as block prediction, wherein the receiving device predicts that the object will affect the signal path and determines that that the object will or is expected to block the transmitting device, Par. 0045).  

Regarding claim 12, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 11, wherein the prediction includes a confidence factor (MEDBO; the higher frequency resolution/sampling rate and sampling window, the better will the prediction in general be, Par. 0056).  

Regarding claim 13, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 1, wherein the at least one history includes a plurality of histories (MEDBO; The wireless device 10 measures a strength, or a complex amplitude, of one or more signals over a signal path to the radio network node 12, Par. 0031), and wherein the computer arrangement is further configured to determine a first one of the histories for different beam forming directions (MEDBO; initiate a search for alternative transmit antenna array beamforming weights … Beamforming adaptation, such as activating a backup/alternative beam, Par. 0047), a second one of the histories for different senders (MEDBO; initiate a search for alternative transmission antennas, Par. 0047 [Note that device 10 is the sender]), and a third one of the histories for different receivers (MEDBO; initiate a search for alternative cells, Par. 0047).  

Regarding claim 14, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to determine at least one further wireless link between the sender and the receiver based on the at least one degradation (MEDBO; the receiving device may trigger a signal process to avoid signal interruption by taking into account that the object will block the signal path, e.g. indicate that the blocking object is approaching. The signal process may comprise  … initiate a search for alternative transmit antenna array beamforming weights … Beamforming adaptation, such as activating a backup/alternative beam to be used if the presently used beam becomes blocked, Par. 0047).  

Regarding claim 15, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to determine at least one further wireless link between the sender and a further receiver based on the at least one degradation (MEDBO; The signal process may comprise one or more of: … initiate a search for alternative cells, Par. 0047).  

Regarding claim 16, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to switch a beam-forming direction between the sender and the receiver based on the at least one degradation (MEDBO; the receiving device may trigger a signal process to avoid signal interruption by taking into account that the object will block the signal path, e.g. indicate that the blocking object is approaching. The signal process may comprise  … initiate a search for alternative transmit antenna array beamforming weights … Beamforming adaptation, such as activating a backup/alternative beam to be used if the presently used beam becomes blocked, Par. 0047).  

Regarding claim 17, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 1, wherein the determining the at least one degradation includes determining, using the computer arrangement, a confidence value for an impending degradation (MEDBO; Selection of which FFT tap to be used for blocking detection trigger will depend on … a path loss measurement sampling rate … the higher frequency resolution/sampling rate and sampling window, the better will the prediction in general be, Par. 0055 – 0056; FFT tap selection could be properly accomplished considering monitoring peak-to-average ratio of the FFT output, Par. 0067).  

Regarding claim 18, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 17, wherein the computer arrangement is further configured to at least one of (i) determine at least one further wireless link between the sender and the receiver based on the confidence value, (ii) determine the at least one further wireless link between the sender and a further receiver based on the confidence value, or (iii) switch a beam-forming direction between the sender and the receiver based on the confidence value (MEDBO; The signal process may comprise  … initiate a search for alternative transmit antenna array beamforming weights … Beamforming adaptation, such as activating a backup/alternative beam to be used if the presently used beam becomes blocked, Par. 0047).  

Regarding claim 19, MEDBO teaches, A system for determining at least one degradation of at least one wireless link, comprising: 
(MEDBO; FIG. 8 is a block diagram depicting a receiving device 100, Par. 0068) configured to: 
periodically determine a wireless channel quality of the at least one wireless link (MEDBO; The signal strength sampled each 5 ms, Par. 0050) between a sender and a receiver (MEDBO; the wireless device 10 measures the path loss, from the measured strength or complex amplitude, of one or more signals over the signal path to the radio network node 12, Par. 0039); 
recording at least one history of the wireless channel quality (MEDBO; The receiving device may e.g. measure a signal strength or quality over a time interval forming the signal pattern over a time interval. For example, measure Reference signal Received Power (RSRP), Par. 0039; The memory comprises one or more units to be used to store data on … signal strengths … signal patterns, Par. 0075); 
determine whether a plurality of diffractive pulses are present based on the at least one history (MEDBO; the ripple pattern, over time, of e.g. a path loss in measured and physical properties caused by a nearby blocking edge is identified by comparing or matching the signal pattern with a stored signal pattern, Par. 0031; Approaching the shadowed area downstream the object, i.e. entering the "blocking area" behind the object, your physical measure, typical received signal strength or path loss, will demonstrate an oscillation with increasing amplitude, Par. 0009); and 
determine the at least one degradation based on the presence of the plurality of diffractive pulses (MEDBO; In case the signal pattern matches the stored signal pattern, the receiving device determines that an object will block the signal path between the receiving device and the transmitting device, Par. 0045).
  MEDBO fails to explicitly teach,
determine using a state-machine to determine at least one of (i) a rising edge in at least one of the diffractive pulses, or (ii) a falling edge in at least one of the diffractive pulses.
	However, in the same field of endeavor, NIEMELA teaches,
	determine using a state-machine (FIG. 7) to determine at least one of (i) a rising edge in at least one of the diffractive pulses, or (ii) a falling edge in at least one of the diffractive pulses (NIEMELA; The measurement data may comprise uplink and/or downlink signal strength metrics … a rising edge in the signal strength metrics. The rising edge may indicate that the signal strength increases significantly, and this may be indication of a start of jamming, Par. 0052).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of MEDBO to include the use of slope as taught by NIEMELA in order to detect how rapidly and to which level the signal strength metric may rise in order to trigger the detection of the rising edge (NIEMELA; Par. 0052).

Regarding claim 20, MEDBO teaches, A method for determining at least one degradation of at least one wireless link, comprising: 
periodically determining a wireless channel quality of the at least one wireless link (MEDBO; The signal strength sampled each 5 ms, Par. 0050) between a sender (MEDBO; the wireless device 10 measures the path loss, from the measured strength or complex amplitude, of one or more signals over the signal path to the radio network node 12, Par. 0039); 
recording at least one history of the wireless channel quality (MEDBO; The receiving device may e.g. measure a signal strength or quality over a time interval forming the signal pattern over a time interval. For example, measure Reference signal Received Power (RSRP), Par. 0039; The memory comprises one or more units to be used to store data on … signal strengths … signal patterns, Par. 0075); 
determining whether a plurality of diffractive pulses are present based on the at least one history (MEDBO; the ripple pattern, over time, of e.g. a path loss in measured and physical properties caused by a nearby blocking edge is identified by comparing or matching the signal pattern with a stored signal pattern, Par. 0031; Approaching the shadowed area downstream the object, i.e. entering the "blocking area" behind the object, your physical measure, typical received signal strength or path loss, will demonstrate an oscillation with increasing amplitude, Par. 0009); and 
using a computer hardware arrangement (MEDBO; FIG. 8 is a block diagram depicting a receiving device 100, Par. 0068), determining the at least one degradation based on the presence of the plurality of diffractive pulses (MEDBO; In case the signal pattern matches the stored signal pattern, the receiving device determines that an object will block the signal path between the receiving device and the transmitting device, Par. 0045).
MEDBO fails to explicitly teach,
using a state-machine to determine at least one of (i) a rising edge in at least one of the diffractive pulses, or (ii) a falling edge in at least one of the diffractive pulses.
	However, in the same field of endeavor, NIEMELA teaches,
	determining using a state-machine (FIG. 7) to determine at least one of (i) a rising edge in at least one of the diffractive pulses, or (ii) a falling edge in at least one of the diffractive pulses (NIEMELA; The measurement data may comprise uplink and/or downlink signal strength metrics … a rising edge in the signal strength metrics. The rising edge may indicate that the signal strength increases significantly, and this may be indication of a start of jamming, Par. 0052).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of MEDBO to include the use of slope as taught by NIEMELA in order to detect how rapidly and to which level the signal strength metric may rise in order to trigger the detection of the rising edge (NIEMELA; Par. 0052).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEDBO-NIEMELA in view of Azizi et al. (Azizi hereafter) (US 20190364492 A1).

Regarding claim 5, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 1.
	MEDBO-NIEMELA fails to explicitly teach,

	However, in the same field of endeavor, Azizi teaches,
	wherein the computer arrangement is configured to determine the wireless channel quality based on at least one pilot signal in a transmission between the sender and the receiver (Azizi; Using the known pilot symbols to estimate the channel, the terminal device may equalize the effects of the communication channel and reduce the noise on the received signals, Par. 1812).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of MEDBO-NIEMELA to include the use of channel estimation using pilot symbol as taught by Azizi in order to receive data from the transmitter (Azizi; Par. 1812).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEDBO-NIEMELA in view of HU et al. (HU hereafter) (US 20170085396 A1).

Regarding claim 7, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 1.
MEDBO-NIEMELA fails to explicitly teach,
wherein the computer arrangement is further configured to filter out or reduce noise in the wireless channel quality using a smoothing filter.  
HU teaches,
wherein the computer arrangement is further configured to filter out or reduce noise in the wireless channel quality using a smoothing filter (HU; Channel smoothing may be utilized to provide noise reduction in OFDM/OFDMA networks, Par. 0005; the dynamic smoothing described herein may be implemented in a channel estimate block 610 of the receiver … such a block may be configured to generate a refined CE using a smoothing filter dynamically selected, Par. 0066).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of MEDBO-NIEMELA to include the use of smoothing filter as taught by HU in order to refine the channel estimates (HU; Par. 0022).
  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEDBO-NIEMELA in view of Clevorn et al. (Clevorn hereafter) (US 20140225775 A1).

Regarding claim 8, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 1, wherein the computer arrangement is configured to record the at least one history (MEDBO; The receiving device may e.g. measure a signal strength or quality over a time interval forming the signal pattern over a time interval. For example, measure Reference signal Received Power (RSRP), Par. 0039; The memory comprises one or more units to be used to store data on … signal strengths … signal patterns, Par. 0075).
	MEDBO-NIEMELA fails to explicitly teach,
record in a format of one of (i) a list, (ii) a queue, or (iii) an array.  
However, in the same field of endeavor, Clevorn teaches,
record in a format of one of (i) a list (Clevorn; a value indicating a signal strength … the radio communication device may measure the value and may store it in the list, Par. 0301).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of MEDBO-NIEMELA to include the use of list as taught by Clevorn in order to switch antenna mode (Clevorn; Par. 0301).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEDBO-NIEMELA in view of Grosse-Puppendahl et al. (Grosse-Puppendahl hereafter) (US 20170286328 A1).

Regarding claim 10, MEDBO-NIEMELA teaches, The computer-accessible medium of claim 1.
	MEDBO-NIEMELA fails to explicitly teach,
	wherein the computer arrangement is configured to determine the at least one degradation using (i) a statistical metric, or (ii) a machine learning procedure.  
	However, in the same field of endeavor, Grosse-Puppendahl teaches,
(Grosse-Puppendahl; machine learning may be used to learn how to infer the imminent disconnection from the signal strength (or other parameter) changes, Par. 0036).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of MEDBO-NIEMELA to include the use of machine learning as taught by Grosse-Puppendahl in order to infer the imminent disconnection from the signal strength (or other parameter) changes (Grosse-Puppendahl; Par. 0036).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art US 20180248634 A1 teaches in Par. 0099 that a glitch is present if a portion of the filtered RSSI values as a function of time has a slope that exceeds a positive slope threshold value or a slope that is less than a negative slope threshold value.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S..C./Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416